--------------------------------------------------------------------------------

Exhibit 10.5
 
DIGIRAD CORPORATION
 
SEVERANCE AGREEMENT
 
This Severance Agreement (the “Agreement”) is entered into effective as of
December 31, 2010 (the “Effective Date”), by and between Digirad Corporation
(the “Company”) and Randy Weatherhead (“Employee”).
 
WHEREAS, the Company believes that it is imperative to provide the Employee with
certain severance benefits upon certain terminations of employment and these
benefits will provide the Employee with enhanced financial security and
incentive and encouragement to remain with the Company.  Certain capitalized
terms used in the Agreement are defined below.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
in consideration of the continuing employment of Employee by the Company, the
parties agree as follows:
 
1.     Term of Agreement.  This Agreement shall terminate upon the date that all
of the obligations of the parties hereto with respect to this Agreement have
been satisfied.
 
2.     Severance Payment.  In the event the Employee is terminated involuntarily
by the Company without Cause, as defined below, (the date of such termination,
the “Termination Date”) and provided that the Employee executes and does not
revoke a separation agreement, including a full release of claims with the
Company, in a form satisfactory to the Company (the “Release”) that becomes
effective and irrevocable no later than the date that is sixty (60) days
following the Termination Date (the “Release Deadline”), Employee will receive a
cash payment equal to six (6) months of his base salary as in effect immediately
prior to the Termination Date (the “Severance Payment”) with such Severance
Payment to be paid in a single lump sum payment as soon as practicable after the
Termination Date and in all cases within thirty (30) business days following the
Termination Date; provided, that the Severance Payment will not be paid prior to
the date that the separation agreement becomes effective and irrevocable.  If
the separation agreement does not become effective and irrevocable prior to the
Release Deadline, the Employee will not receive the Severance Payment.
 
3.     Termination.  Employee shall not be entitled to receive the Severance
Payment if Employee: (a) voluntarily terminates his employment with the Company
for any reason; or (b) is terminated by the Company for Cause.  For purposes of
this Agreement, “Cause” means (i) Employee’s willful and deliberate failure to
perform assigned duties or responsibilities to the Company or the lawful
directions of the Employee’s supervisor after notice thereof from the Company
describing Employee’s failure to perform such duties or responsibilities and a
reasonable period in which to cure such failure; (ii) Employee’s engaging in any
act of dishonesty, fraud or misrepresentation in connection with Employee’s
duties that is intended to result in Employee’s personal enrichment; (iii) a
willful act by Employee which constitutes gross misconduct and which is
materially injurious to the Company; (iv) Employee’s engaging in any act of
embezzlement against the Company; (v) Employee’s breach of any confidentiality
agreement or invention assignment agreement with the Company; or (vi) Employee’s
conviction of, or entering a plea of nolo contendere to, a felony.
 
4.     At-Will Employment.  The Company and Employee agree that Employee’s
employment with the Company is and shall continue to be “at-will” and may be
terminated at any time with or without cause or notice by either the Company or
Employee.  No provision of this Agreement shall be construed as conferring upon
Employee a right to continue as an employee of the Company.

 
 

--------------------------------------------------------------------------------

 
 
 
5.
Successors.

 
(a)  Company’s Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the Company’s obligations under this Agreement and agree expressly
to perform the Company’s obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession.  For all purposes under this Agreement, the term
“Company” shall include any parent or subsidiary of the Company or any successor
to the Company’s business and/or assets or which becomes bound by the terms of
this Agreement by operation of law.  Notwithstanding the foregoing, this Section
5(a) shall not apply to a transfer of assets of the Company to a subsidiary of
the Company or to a Company owned by stockholders of the Company in connection
with any  spin-off, spin-out or restructuring of the Company.
 
(b)  Employee’s Successors.  Without the written consent of the Company,
Employee shall not assign or transfer this Agreement or any right or obligation
under this Agreement to any other person or entity.  Notwithstanding the
foregoing, the terms of this Agreement and all rights of Employee hereunder
shall inure to the benefit of, and be enforceable by, Employee’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
 
6.     Section 409A.  It is intended that the Severance Payment will be exempt
from the requirements of Section 409A of the U.S. Internal Revenue Code of 1986,
as amended and the regulations and guidance issued thereunder and any applicable
state law equivalent (collectively, “Section 409A”), pursuant to the “short-term
deferral” exception under Section 409A, and any ambiguities and/or ambiguous
terms hereunder will be interpreted to comply with the requirements of such
exception or to otherwise be exempt from or comply with the requirements of
Section 409A.  Notwithstanding the foregoing, the payment of the Severance
Payment will be delayed until the first payroll date that occurs on or after the
date that is six (6) months and one (1) day following the Termination Date if
and to the extent necessary to avoid subjecting the Employee to an additional
tax under Section 409A on the Severance Payment.  The Company may, in good faith
and without the Employee’s consent, make any amendments and take such reasonable
actions which it deems necessary, appropriate or desirable to avoid imposition
of any additional tax or income recognition under Section 409A prior to actual
payment to the Employee.
 
7.     Integration.  This Agreement represents the entire agreement and
understanding between the parties as to the subject matter hereof and supersedes
all prior or contemporaneous agreements whether written or oral.  No waiver,
alteration, or modification of any of the provisions of this Agreement shall be
binding unless in writing and signed by the parties hereto or their duly
authorized representatives.
 
8.     Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
 
9.     Waiver.  No provision of this Agreement may be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Employee and by an authorized officer of the Company (other than
Employee).  No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 
 

--------------------------------------------------------------------------------

 
 
10.    Headings.  All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.
 
11.    Applicable Law.  This Agreement shall be governed by and construed in
accordance with the internal substantive laws, but not the choice of law rules,
of the State of California.  Employee hereby expressly consents to the personal
jurisdiction of the state and federal courts located in the State of California
for any action or proceeding arising from or relating to this Agreement and/or
relating to any arbitration in which the parties are participants.
 
12.    Withholding Taxes.  All payments made pursuant to this Agreement shall be
subject to withholding of applicable income, employment and other taxes.
 
13.    Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.





 
DIGIRAD CORPORATION
             
By:
/s/ Todd P. Clyde
       
Title:
President and Chief Executive Officer
             
EMPLOYEE:
             
     /s/ Randy Weatherhead
     
Randy Weatherhead

 
 

--------------------------------------------------------------------------------